Citation Nr: 1822276	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  16-56 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the spine.  

2.  Entitlement to service connection for a left hip osteoarthritis.  

3.  Entitlement to service connection for a left knee degenerative arthritis.  

4.  Entitlement to service connection for a right knee degenerative arthritis.  

5.  Entitlement to service connection for malaria.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1961 to August 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).  

For reasons explained below, the issues of entitlement to service connection for degenerative arthritis of the spine; left and right knees; and left hip osteoarthritis are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


FINDING OF FACT

A competent diagnosis of malaria, including evidence of residuals of malaria, is not shown in service, during the current appeal period, or at any time in close proximity to the appeal period.  



CONCLUSION OF LAW

The criteria for service connection for malaria have not been met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for malaria, which he asserts was contracted during several tours of duty in Southeast Asia.  The Veteran has asserted that he continued to experience episodes of malaria since service, including most recently in approximately 2012 or 2013.  See July 2014 Veteran statement.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C. § 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Indeed, in the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim, during the pendency of that claim, or just prior to the filing of a claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The service treatment records show no complaints of, treatment for, or diagnosis of malaria.  Despite the Veteran's assertions, he has not submitted any medical evidence showing treatment for or diagnosis of malaria since service.  The Veteran was informed that he needed to submit evidence of a current disability and, while various post-service treatment records are associated with the record, there is no medical evidence reflecting a diagnosis of malaria or residuals thereof since service.  

The Veteran is competent to report his symptoms and, in some cases, laypersons may provide opinions regarding diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, malaria is an internal process that requires medical observation and testing to diagnosis.  Therefore, the diagnosis of such is outside the realm of common knowledge of a lay person and, because the Veteran is not shown to have the appropriate medical training and expertise to render a diagnosis of malaria, his statements in this regard are insufficient to establish the presence of a current disability.  

In summary, the evidence does not show the Veteran has been diagnosed with malaria or manifested residuals thereof at any time during the pendency of this claim or in the time period just prior to the filing of this claim.  Accordingly, in the absence of a current disability, the Veteran's claim must be denied and the benefit of the doubt doctrine does not apply.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for malaria is denied.  


REMAND

A remand is needed to obtain an additional medical opinion regarding the likely etiology of the Veteran's spine, bilateral knee, and left hip disabilities.  The Veteran has asserted that his disabilities are a result of the numerous parachute jumps he performed during service, which had hard landings and resulted in various injuries; however, the VA physician who evaluated his disabilities in November 2014 provided negative nexus opinions based primarily on the lack of evidence of injuries to his spine, right knee, and left hip during service.  

It does not appear the VA examiner gave adequate consideration to the Veteran's report of performing more than 130 parachute jumps during service and the evidence showing that one of the jumps resulted in a sprained left ankle during service.  See February 1963 service treatment record; July 2014 Veteran statement.  The VA examiner also failed to consider the Veteran's competent and credible reports of continued spine, knee, and left hip symptoms since service.  

There is also a question as to whether the Veteran had a left knee disability prior to service and, if so, whether such disability was aggravated during service by the documented left knee injury in January 1963 and his multiple parachute jumps.  See e.g., December 1957 Report of Medical Examination; September 1961 Report of Medical History; service treatment records dated January and March 1963.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain an addendum opinion from the clinician who performed the Veteran's November 2014 VA hip, knee, and back examinations.  If the November 2014 VA examiner is no longer available, obtain the opinion from another clinician.  

After review of the record, the examiner should respond to the following:

Left Knee
a. Is there clear and unmistakable evidence that a left knee disability existed prior to service?  If so, identify the disability.  See December 1957 Report of Medical Examination; September 1961 Report of Medical History.

b. If there is clear and unmistakable evidence that a left knee disability pre-existed service, is there clear and unmistakable evidence that the pre-existing disorder was not aggravated during service (undergo an increase in the underlying pathology)? 

In answering this question, the examiner must consider and address the following: 
* the January 1963 left knee injury diagnosed as synovitis and which required physical therapy
* the March 1963 left knee x-ray showing a vascular calcification;
* the Veteran's competent report of performing more than 130 parachute jumps during service

c. If a left knee disability did not pre-exist service, is it as likely as not (a probability of 50 percent) that the current left knee disability was incurred during or as a result of his military service?  

In answering this question, the examiner must consider and address the following: 
* the January 1963 left knee injury diagnosed as synovitis and which required physical therapy
* the March 1963 left knee x-ray showing a vascular calcification;
* the Veteran's competent report of performing more than 130 parachute jumps during service;
* the Veteran's competent report of continued knee symptoms since service

d. A complete, well-reasoned rationale must be provided for each opinion.  

Spine, Right Knee, Left Hip
Is it as likely as not (a probability of 50 percent) that the current spine, right knee, and left hip disabilities were incurred during or as a result of his service?  

In answering the foregoing question, the examiner must consider and address the following: 
* the Veteran's competent report of performing more than 130 parachute jumps during service and the evidence showing one jump (February 1963) was severe enough to result in a left ankle injury;
* the Veteran's competent report of continued back, knee, and hip symptoms since service.  

A complete, well-reasoned rationale should be provided for each opinion.  

2. Readjudicate the claims on appeal.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


